                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

United States of America,

        Plaintiff/Respondent,

v.                                             Criminal Case No. 14-20209
                                               Civil Case No. 18-11171
Sarah Ann Calvetti,
                                               Sean F. Cox
        Defendant/Petitioner.                  United States District Court Judge

______________________________/

     ORDER GRANTING PETITIONER’S APPLICATION TO PROCEED IN FORMA
                         PAUPERIS ON APPEAL

        In an Opinion and Order issued on January 23, 2019, the Court denied Petitioner’s motion

to vacate her sentence under 28 U.S.C. § 2255. (ECF No. 114). The Court also declined to issue a

certificate of appealability.

        This matter is currently before the Court on Petitioner’s application seeking to proceed in

forma pauperis on appeal. (ECF No. 117).

        The standard for issuing a certificate of appealability is a higher threshold than the standard

for granting in forma pauperis status, which requires showing that the appeal is not frivolous.

Although this Court declines to issue a certificate of appealability because that standard is not met,

the issues are not frivolous. Therefore, an appeal could be taken in good faith, and Petitioner may

proceed in forma pauperis on appeal. 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(2); Foster v.

Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002).

        Accordingly, Petitioner’s application to proceed informa pauperis is GRANTED.



        IT IS SO ORDERED.
                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: March 8, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record on
March 8, 2019, by electronic and/or ordinary mail.

                             s/Brianna Garant
                             Case Manager
